DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The abstract of the disclosure is objected to because the form and legal phraseology often used in patent claims, such as “comprises”, “means” and “said,” should be avoided.
 Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-12, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0206977 (Hammons et al.).
Regarding claims 1 and 2, ‘977 discloses: 
a glove for vibration insulation (50) comprising a gripping side (shown in figs. 5 and 6) and a hand-back side (not shown but the opposing side inherent to structure shown in figs. 5 and 6 is a ‘hand back side’), each side comprises an inner surface and an outer surface (inherent to structure shown in figs. 5 and 6); wherein said gripping side comprises a palm covering portion and at least one finger covering portion (para [0051] and shown in figs. 5 and 6); and wherein said finger covering portion comprises a first material (10) with a density and an insulation material (15, closed-cell foam material); and wherein said insulation material (15) is arranged in front of said first material (10) as seen from the outer surface of said gripping side (shown in figs 2, 5 and 6); and wherein said first material (10) and said insulation material (15) cover at least 20 % of the length (L) of said finger covering portion (12; shown in figs 5 and 6 ‘at least’ 20% is exceedingly broad as finger sizes are near infinite).
 ‘977 discloses all of claim 1 with the exception of claimed first material’s (10) specifically claimed density and the specifically claimed weight of the first material (10).
 However, ‘977 does teach explicitly, “Of course, a number of other suitable materials are also available, and such would be known to those skilled in the art. Such materials are considered well-suited to use in the present invention due to, among other things, their flexibility, softness, deformability, and impact and/or vibration absorbent properties (par. 36, detailed description)…” and “When an impact and/or vibration the size and shape of the material layers, and the size, shape, number and arrangement of the holes may be altered as desired (par. 41, detailed description).”
A material’s softness, flexibility, deformability, and impact/vibration absorbency are an expression of a material’s density; and a material’s size and shape will affect a material’s weight.
So as explicitly quoted above ‘977 recognizes the common obvious nature of the variability of a material’s flexibility, softness, deformability, and impact and/or vibration absorbent properties which are results of a material’s density and the variability of a material’s size and shape which directly affect a material’s weight so as to arrive at the desired levels of softness, flexibility, deformability, and impact/vibration absorbency; and size and shape, i.e. weight; for a protective impact glove.
Therefore it would have been obvious to one of ordinary skill in the art of impact protective devices at the time of filing the invention to vary the softness, deformability, and impact and/or vibration absorbent properties which are results of a material’s density and the variability of a material’s size and shape which directly affect a material’s weight so as to arrive at the desired levels of softness, flexibility, deformability, and impact/vibration absorbency; and size and shape, i.e. weight; for a protective impact glove.
Further Claim 2 is near identical to claim 1.  Only changing the glove to a three finger glove.  So the citations to claims 1 and 2 above apply directly verbatim to claim 2 as well.  Regarding the three finger glove arrangement, ‘977 states, “It is contemplated can be used in virtually any application in which the impact and/or vibration absorbent materials 5, 30 of FIGS. 1-3 may be used (par. 46, detailed description).” And “One embodiment of a protective impact glove 50 that incorporates an impact and/or vibration absorbent material of the present invention is shown in FIG. 5. This particular protective glove 50 is designed to expose a portion of each of the four fingers of the hand H, and offers no protection for the thumb. However, this glove 50 is provided for the purpose of illustration only, and in no way limits the scope of the present invention to such a design. As one skilled in the art would readily understand, there are a multitude of glove designs that would fall within the scope of the present invention. As such, a protective impact glove of the present invention may be fingered or fingerless, and may have a body portion (shell) constructed from a wide variety of materials including, for example, leather, vinyl, fabric, various composites, and/or virtually any other material from which gloves are currently manufactured or may be manufactured in the future (par.47).”  
	Further claims are presented in open or comprising format.  So the disclosure of figs. 5 and 6 do show a glove ‘comprising’ three finger covering portions which are encompassed by the same disclosures/teachings recited above with respect to ‘finger covering portions’ recited in claim 1.   
Therefore it would have been obvious to one of ordinary skill in the art of impact protective devices at the time of filing the invention to vary the softness, deformability, and impact and/or vibration absorbent properties which are results of a material’s density and the variability of a material’s size and shape which directly affect a 
Further specifically to claim 2 it also would have been obvious to one of ordinary skill in the art of impact protective devices at the time of filing the invention to modify to glove structure to any known glove structure including three finger covering glove structure, as ‘977 explicitly teaches a glove comprising three finger coverings and teaches it is common and known to modify the article using the claimed impact absorption materials into any type of device.
Regarding claims 3, 4, 6, 7, and 9; ‘977 does not teach these explicitly claimed density, weight, percent coverage of the fingers or size of the materials covering the fingers, nor the material thickness.
However, these are all measured dimensions of the materials used.
The MPEP is clear:
Changes in Size/Proportion
In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) ("mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148.).
In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

For even further evidence of obviousness of these dimension modifications, ‘977 explicitly discloses, “Of course, a number of other suitable materials are also available, and such would be known to those skilled in the art. Such materials are considered well-suited to use in the present invention due to, among other things, their flexibility, softness, deformability, and impact and/or vibration absorbent properties (par. 36, detailed description, density is inherently directly proportional to flexibility, softness, deformability)…” and “When an impact and/or vibration absorbent material composition of the present invention is to be used in a specific application, such as in a protective impact glove, both the size and shape of the material layers, and the size, shape, number and arrangement of the holes may be altered as desired (par. 41, detailed description).”
A material’s softness, flexibility, deformability, and impact/vibration absorbency are an expression of a material’s density; and a material’s size and shape will affect a material’s weight, thickness and finger length/width coverage.
So as explicitly quoted above ‘977 recognizes the common obvious nature of the variability of a material’s flexibility, softness, deformability, and impact and/or vibration absorbent properties which are results of a material’s density and the variability of a 
Also further with respect to finger coverage, ‘977 states, “The impact and/or vibration absorbent material 250 may also extend to or be present in other areas of the glove 235, such as to more fully cover a wearer's fingers. In other types of ball gloves, the impact and/or vibration absorbent material may be located as needed to best protect the wearer's hand, including the back of the hand (par. 63, detailed description).”
Therefore it would have been obvious to one of ordinary skill in the art of impact protective devices at the time of filing the invention to vary the softness, deformability, and impact and/or vibration absorbent properties which are results of a material’s density and the variability of a material’s size and shape which directly affect a material’s weight, thickness, size, finger length/width coverage so as to arrive at the desired levels of softness, flexibility, deformability, and impact/vibration absorbency; and size and shape, i.e. weight, thickness, finger coverage; for a protective impact glove.
Regarding claim 5, ‘977 discloses in figs. 5 and 6 creases between fingers which are equivalent to ‘folds’ that do provide claimed functional capability of bending the materials as claimed.
Regarding claim 8, ‘977 discloses materials 10 and 15 as the same size and shape surfaces as in fig. 2.
Regarding claim 10, ‘977 discloses a further embodiment that uses inner and outer fabric (45, fig. 3); the fabric 45 is taught as providing coverage of the materials 10 
Therefore it would have been obvious to one of ordinary skill in the art of protective devices at the time of filing the invention to use a material on the outer and inner surfaces of materials 10 and 15 so as to provide desired coverage of materials 10 and 15 and to facilitate installation of an impact and/or vibration absorbent material into a protective glove article.
Regarding claim 11, ‘977 discloses insulation material (15, par. 37 detailed description) as various materials including foam as claimed. 
Regarding claim 12, ‘977 discloses first material (10, par. 36 detailed description) a various materials including claimed polymer based materials.
Regarding claims 14 and 15, ‘977 discloses first material (10) comprising protrusions (20 are holes and the sidewalls of the adjacent holes would form “protrusions”) that cover all of the area of first material (10) and do ‘face’ the insulation material (15, seen clearly in fig. 2).  The sidewalls forming protrusions appear to be at least near the claimed height dimensions but ‘977 is silent to the exact height dimensions.  ‘977 does explicitly state, “The holes 20, 25 may be of virtually any size and shape. The size and shape of the holes 20, 25 may be altered as necessary to produce the desired amount of impact and/or vibration resistance (par. 39, detailed description).”
Size and shape of the holes would inherently affect the size and shape of the sidewalls/protrusions.
.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0206977 (Hammons et al.), in view of US 20050281999 (Hofmann et al.).
‘977 does teach all of the claimed limitations above and does explicitly state, “a protective impact glove of the present invention may be fingered or fingerless, and may have a body portion (shell) constructed from a wide variety of materials including, for example, leather, vinyl, fabric, various composites, and/or virtually any other material from which gloves are currently manufactured or may be manufactured in the future (par. 47).”
‘977 does not teach the material to use the specially claimed composite material including metal particles and/or beads.
However, ‘999 does teach a composite material useful in many applications including gloves (par. 172, detailed description).  ‘999 also states the composite is used to provide, “Additional desirable properties which can be provided by invention materials include superior insulating properties, water resistance (or absorption) properties, energy absorption properties, memory effects (wherein invention materials return substantially to their original shape after impact), mold and/or other microbe or pest resistance, radar absorption, and the like (par. 129, detailed description).”  Further, ‘999 also teaches, “Fillers are also contemplated for use in certain embodiments of the invention. Fillers can be introduced into invention formulations to enhance one or more of the following properties: compression strength, shear strength, pliability, internal resistance (useful, for example, for holding nails, screws, and the like), wear durability, impact strength, fire resistance, corrosion resistance, increased density, decreases density, and the like. Fillers contemplated for use in certain embodiments of the present invention include metals, minerals, natural fibers, synthetic fibers, and the like (par. 123, detailed description).”
Metallic fillers are in the scope of the claimed term “metallic particles”.
Therefore it would have been obvious to one of ordinary skill in the art of impact protective materials/devices at the time of filing the invention to modify a composite material used in the device to further include metallic fillers/particles to enhance one or more of the following properties: compression strength, shear strength, pliability, internal resistance (useful, for example, for holding nails, screws, and the like), wear durability, impact strength, fire resistance, corrosion resistance, increased density, decreases density, and the like.
Response to Arguments
Applicant's arguments filed 12/10/2020 have been fully considered but they are not persuasive.
Applicant has not addressed objections to the abstract repeated above in this office action.
Applicant has not presented and claim amendments.
Assertions regarding the holes present in Hammons is incorrect and also irrelevant to the analysis of the rejection presented by the examiner.
their flexibility, softness, deformability, and impact and/or vibration absorbent properties (par. 36, detailed description)…”;  applicant’s remarks have cherry picked this exact statement and left out the most important and relevant part relating to the disclosure that the materials of Hammons are chosen for flexibility, softness and deformability; which inherently will provide some level of impact and vibration energy absorption.
The claims have nothing specifically linking their claimed limitations to vibration frequencies so assertions regarding vibration frequencies also have zero relevance to the instant and unchanged rejection that fully addresses all previously claimed limitations.
With respect to what claim limitations are actually required, as stated above the Hammons reference teaches all of claims 1 and 2 absent the claimed density and weight.  Hammons does clearly and explicitly teach the variable nature of the selection of materials and the MPEP is clear that citations regarding claimed material dimensions absent an unexpected result have not patentable significance.  It is axiomatic and would be wholly expected by one of ordinary skill in the art of material science that flexible 
As these are the arguments and no amendments are offered the rejection remains and is considered to be proper.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H MUROMOTO JR whose telephone number is (571)272-4991.  The examiner can normally be reached on M-Th 730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 



/ROBERT H MUROMOTO JR/Primary Examiner, Art Unit 3732